DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 5/13/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 1/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.

Claims 1-15 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-8 and 10 is/are rejected under 35 U.S.C. 103 as obvious over Cui et al. (O, CN104072593A, translation provided herein).
Cui teaches an anti-tumour protein for treating cancer and tumors as an anticancer drug (See e.g. abstract) obtained from fermenting mycelium of Hericum erinaceus on PDA slant culture medium (200 g of potato boiling water for 20 min, filtering and taking the filtrate, adding 20 g of glucose (which reads on saccharide and claim 7) and 20 g of agar at natural pH, culture at constant temperature 25.deg.C for a period of 7 days (which reads on claim 3 parameters). Cui further teaches that the culture solution is composed of 30.85 8/1 of corn powder, 2.81 8/1 of yeast extract (which reads on claim 7), 16.9 mL/L corn steep liquor, glucose, 10 g/L, KH2PO4 I, MgSO4.7H20, 0.5 g/L, and the rest is water, natural pH at 25 degrees 100rpm degrees centigrade cultivate 7d after collecting seed liquid, inoculating in 20 L fermentation tank to obtain fermentation culture solution, the components of liquid culture medium is (g/L): corn flour 30 ~ 50 g. yeast extract, 1-10 g, glucose I to 10 g, KH2PO4 0.2 to I g, MgSO4.7H20, 0.Tl g, natural pH and 25 degrees fermenting for 7 days (See e.g. Embodiment 1, para 0021-0022). Cui further teaches that ferment can then be purified by eluting on a column and concentrating at low temperature, then vacuum freezing and drying to obtain the active component (sugar protein) (See e.g. claim 4)(which reads on claim 8 and 10, since the form would inherently be a powder and would be from a powder).
It would have been obvious to one of ordinary skill in the art to administer the protein to a subject in an amount effective to treat cancer, which would intrinsically treat pain, since pain is a symptom of cancer.  A person of ordinary skill in the art would have understood administer an active ingredient obtained from mycelium of Hericum erinaceus to a subject to treat cancer, since it was known that a peptide obtained from mycelium of Hericum erinaceus was safe and effective for treating cancer as clearly taught by Cui.  Applicant does not expressly disclose what Applicant regards as an effective amount, so administering the peptide to as subject would result in this effect.  A person of ordinary skill in the art would have understood to administer a peptide obtained from mycelium of Hericum erinaceus for treating pain associated with cancer through treating cancer with expectation of success.  Therefore, the skilled artisan would have been motivated to administer a peptide from the mycelium of Hericum erinaceus to a subject with cancer thereby intrinsically treating cancer pain with expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as obvious over Kuroda et al. (P, JP2014223051A, translation provided herein).
Kuroda teaches a method for producing ergothioneine with a higher yield, a method for producing an ergothioneine derivative, a composition comprising ergothioneine by culturing a basidiomycete with culture medium containing brewing lees, such as sake lees, a composition obtained by fermentation of brewing lees with a basidiomycete, and also foods, cosmetic preparations and feeds containing the composition (See e.g. abstract). Kuroda further teaches that the basidiomycete can be Yamabushitake (which is synonymous with Hericum erinaceus) as a preferred basidiomycete (See e.g. description of embodiments, para 11) and that the mycelia can be used (See e.g. description of embodiments, para 12).  Kuroda further teaches that the basidiomycete can be cultured under normal culture condition at a temperature of 4 to 35 ° C. and shaking at 0 to 100 rpm for a period of 1 day to 4 weeks (See e.g. description of embodiments, para 15).  Kuroda further teaches that the production method of the present invention may include a step of extracting ergothioneine after culturing basidiomycetes with ethanol (See e.g. description of embodiments, para 16).  Kuroda further teaches that the product can be used to treat diabetes (See e.g. description of embodiments, para 22) and can be cultured on agar for a period of 4 weeks with shaking at 20 ° C about 90rpm and then cultured with shaking at 20 deg C about 90 rpm for 20 days (See e.g. Example 2). Kuroda further teaches that the culture solution is filtered, divided lyophilized and then pulverized, and 1 mL of 70% ethanol was added to 0.2 g of the lyophilized product, and vortexed vigorously and collecting the supernatant, it was filtered with a 0.45 μm filter and obtained extract was used as a test sample (See e.g. Example 2). Kuroda further teaches that the extract can be combined with food, like corn silage and feed (which reads on a biologically acceptable carrier)(See e.g. Example 4).
Fan does not expressly teach all of the parameters in every step.  However, it should be noted that claims 2-11 constitute product-by-Process type claims.  The way the claim is written, the extraction method is just one possible way to obtain the extract. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Although Fan does not teach that the extract contains the instantly claimed compounds, the claimed compound(s) are inherent to the preparation taught by Fan because the extract is one and the same as that claimed by applicant.  Please note that although Fan does not teach that the extract treats pain associated with neuropathy or cancer, Fan teaches the extract treats these conditions and would therefore treat the symptoms associated therewith including pain.
It would have been obvious to one of ordinary skill in the art to administer the protein to a subject in an amount effective to treat cancer, which would intrinsically treat pain, since pain is a symptom of cancer.  A person of ordinary skill in the art would have understood administer an active ingredient obtained from mycelium of Hericum erinaceus to a subject to treat cancer, since it was known that a peptide obtained from mycelium of Hericum erinaceus was safe and effective for treating cancer as clearly taught by Cui.  Applicant does not expressly disclose what Applicant regards as an effective amount, so administering the peptide to as subject would result in this effect.  A person of ordinary skill in the art would have understood to administer a peptide obtained from mycelium of Hericum erinaceus for treating pain associated with cancer through treating cancer with expectation of success.  Therefore, the skilled artisan would have been motivated to administer a peptide from the mycelium of Hericum erinaceus to a subject with cancer thereby intrinsically treating cancer pain with expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699